DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.         Claims 21-40 are pending in this application.

Priority
3.        Applicant’s claim for domestic priority under 35 U.S.C.119 (e) is acknowledged based on the provisional application 62/614,089 filed on 01/05/2018.


Drawings
4.        The drawing has been filed on 09/07/2021 are acceptable for examination purpose.

Information Disclosure Statement
5.        The information disclosure statement filed on 03/21/2022, 03/21/2022, 03/21/2022, 03/21/2022, 04/19/2022 and 07/10/2022 is in compliance with the provision of the 37 CFR 1.97 and therefore has been considered.

Double Patenting
6.         The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

7.       Claims 21-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent 10,795,618.
          It is clear that all the elements of the instant application independent claims 21 and 31 are to be found in patent (U.S. Patent No. 10,795,618) claims 1, 15 as the application independent claims 21, 31 fully encompasses the patent claim 1, 15. The difference between the instant application independent claims 21, 31 and the patent (U.S. Patent No. 10,795,618) claims 1, 15 lies in the fact that the patent (U.S. Patent No. 10,795,618) claim includes many more elements and is thus much more specific. Thus the invention of claims 1, 15 of the patent (U.S. Patent No. 10,795,618) is in effect a “species” of the “generic” invention of the application independent claims 21, 31. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since application independent claims 21, 31 are anticipated by claims 1, 15 of the patent (U.S. Patent No. 10,795,618), it is not patentably distinct from claims 1, 15 of the patent (U.S. Patent No. 10,795,618).

Allowable Subject Matter
8.         Claims 21-40 are allowed.

                                            REASONS FOR ALLOWANCE
9.          The following is an examiner’s statement of reasons for allowance:
             Kitai et al. (US Pub 2013/0250369, cited in IDS) teaches in Figs. 1a-b and Fig. 6 & abstract, 0008, 0036, 0039-0040, 0074 that print engine or reading device 302 scans/reads a preprint sheet on which no variable image has been printed to produce combine or master image data including preprint image + variable image =  combined or read image data (see fig. 6). Kitai et al. teaches in Fig. 15 & 0090-0092 that the reading device 302 scans/reads the printed image i.e. the combined or master image data (see fig. 6).

             Tokumaru (US Pub 2014/0168709, cited in IDS) teaches in Figs. 1-3, elements 101 and 221 & abstract, 0080-0090 that a printer 101 as shown in fig. 1, reads/scans a sheet or document on which combined images are printed i.e. preprint image + document image = combined or printed image data, and generate an inspection image data from the combined or printed image data. The printer 101 inspects the sheet on which both the preprint image data and the document image has been printed, by comparing the inspection image data with reference image data. 
            The independent claim 21 is allowable over the prior arts of record since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited “determining whether the captured image conforms to the reference image based at least in part on determining whether the captured image comprises at least one distortion that is not present in the reference image; and in response to determining that the captured image does not conform to the reference image and comprises the at least one distortion, modifying the print data prior to printing the image on a succeeding print media after the print media”, in combination with all other limitations as claimed in independent claim 21.
           The other independent claim 31 recite essentially the same subject matters as claim 31 and are therefore allowable for at least same reasons.           
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARIS SABAH whose telephone number is (571)270-3917.  The examiner can normally be reached on Monday/Thursday from 7:00AM to 5:30PM EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Benny Tieu, can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The Examiner’s personal fax number is (571)-270-4917.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HARIS SABAH/Examiner, Art Unit 2674